MEMORANDUM **
Upon review of the record and appellant’s opening brief, appellee’s unopposed motion for summary disposition is granted because appellant raised no substantial issue as to the reasonableness of his sentence, or the denial of downward departure for cultural assimilation, that requires further argument. See United States v. Cantrell, 433 F.3d 1269, 1278-79 (9th Cir. 2006) (after Booker, the court reviews appellant’s sentence for reasonableness and reviews the district court’s application of the Sentencing Guidelines for abuse of discretion); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Accordingly, we summarily affirm the district court’s judgment and sentence.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.